The present application, filed on or after March 16, 2013, is being examined under the under the first inventor to file provisions of the AIA .
Claims 1, 7-10, 14-15, 27-39, are pending in this application.
Claims 2-6, 11-13, 16-26, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 14-15, 27-39, are rejected under 35 U.S.C. 103(a) as being unpatentable over Widmann et al., US 2011/0144117 A1, in view of Pain et al., WO2018/019931 A1 (effective filled date 7/29/16). 
Applicant claims a composition comprising sepiapterin (SP) optionally with up to 20% w/w antioxidant, which is ascorbic acid, ester or “salt thereof”.  In preferred embodiments, the composition is substantially free of antioxidant (claim 37) or the SP is about 25% of total (claims 38-38); lactoylpterin (isomer of SP) is less than 1.3% (claim 7) and the composition is stable at room temperature for at least 6 months (claim 8). Applicant claims methods of using the composition to treat phenylketonuria PKU, or BH4-deficiency (claims 9-10, 14-15) and the composition is formulated as a powder (claims 27-29). Applicant claims ascorbic acid or well-known ascorbic acid esters (claims 34-35) and the composition further comprises conventional excipients (claims 30-33, 39).
  Determination of the scope and content of the prior art (MPEP 2141.01 
Widmann et al., teach a composition comprising tetrahydrobiopterin (BH4, sapropterin) or its metabolic precursor, sepiapterin or salts thereof [0017]-[0018], [0021] useful for treating PKU or BH4-deficiency [0001]-[0006], [0071]-[0073]. SP is preferably 25% w/w [0027]. The composition is aqueous or solid powder [0031], [0038], [0058] and stable for up to 12 months at 25-40oC [0069].  The composition comprises conventional excipients [0029]-[0044] and antioxidant for stability [0022]-[0026]. See also the entire document. 
Pain et al., teach a composition comprising tetrahydrobiopterin (BH4, sapropterin) or salts thereof further comprising antioxidant, abstract, page 1, lines 6-10.  The composition is stabilized by antioxidant, preferably ascorbic acid, at a ratio 1:5 to 1:30, ascorbic:sapropterin, page 3, lines 5-9. The composition is useful for treating PKU or BH4-deficiency, page 1, line 11 to page 3, line 5. The composition may be powder and stable for extended release in the GI tract page 1, lines 6-10.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant selects SP from the teachings by Widmann et al., and add ascorbic acid to the composition as antioxidant, taught by Pain et al. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007) instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed, 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  In the instant, the motivation is from the desire of applicant to 1) make a new composition and 2) avoid the prior arts.
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant selects SP from the teaching by Widmann et al., and add ascorbic acid to the composition as antioxidant, taught by Pain et al.  The motivation for the selective combination is to avoid the prior arts.
Widmann et al., teach tetrahydrobiopterin (BH4) is known as sapropterin, that the metabolic precursor of natural BH4 (L-BH4) is L-sepiapterin [0017]-[0018] and the natural precursor is one that is active. Lactoylpterin is an isomer of L-sepiapterin. Therefore, one of ordinary skill would have wanted to avoid it in the composition. Esters are easily converted to their respective acids and ascorbic acid ester is often use as supplement instead of ascorbic acid.  
Having known that ascorbic acid is the preferred antioxidant, Pain et al., one of ordinary skill would have known and be motivated to add ascorbic acid or its esters to stabilize the composition at the time the invention was made. There is reasonable expectation of success because applicant use SP and the antioxidant exactly as taught by the prior arts.  Zero lactoylpterin is less than 1.3% (claim 7) and 12 months is at least 6 months (claim 8). 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to add well-known antioxidants and conventional excipients to a composition. Such are deemed inventions of reasoning not of creativity, KSR, supra.
Rejection, Decisional Laws
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. SP, ascorbic acid and ester thereof, and the claimed excipients are known commercial products. Treatment of PKU and BH4-deficiency with SP is disclosed by prior arts or well-known in the art. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR. 
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining them because the prior arts and the invention are in the same field of endeavor, Wyers, supra.  The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 7-10, 14-15, 27-29, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, US patents 11,072,614, and claims 1-18, US 11,130,760. 
Claims 1, 7-10, 14-15, 27-29, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending Applications, claims 59-75 of 17/342,910; claims 38-51 of 17/486,421, claims 1-21, of 17/059,632; claims 1-13, of 17/059,719; and claims 1-36 of 17/059,887.  
Although the claims at issue are not identical, they are not patentably distinct from each other because, all the embodiments, e.g. the crystals in the patents and co-pending applications are embraced by the instant composition and methods of use.   SP is obvious from its composition and method of use in the instant.  SP and SP salts are obvious variants. 
The expected results and X-ray patterns in the patents and co-pending claims, are due to inherent property of SP in the composition.  Under the US patent practice, inherent property, such as x-ray pattern or peak, is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Also, establishing doses in the patents and co-pending claims is not significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition technique for pharmaceutical industries to establish doses.
Objection
It is not clear from claim 1, last line if “salts thereof” refers to SP or ascorbic acid or esters.  However, per the following paragraph it is examined as salt of SP. 

    PNG
    media_image1.png
    112
    634
    media_image1.png
    Greyscale

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         

June 8, 2022